Citation Nr: 1403271	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a right hand injury.

2.  Entitlement to service connection for residuals of a right hand injury.

3.  Entitlement to service connection for a psychiatric condition, to include adjustment disorder with mixed anxiety and depression, insomnia, anxiety, and depression.

4.  Entitlement to service connection for alcohol and drug abuse.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to December 1981. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas which denied the benefits sought on appeal.  The RO has denied the claims of service connection for alcohol abuse and for depression; however, the Board has broadened the claims under Clemons v. Shinseki, 23 Vet. App. 1 (2009) based on the evidence of record.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed and considered. 

The Veteran was scheduled for a Board hearing in May 2012; however, he failed to appear for the scheduled Board hearing.  Therefore, the request is considered withdrawn.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied a claim for service connection for residuals of a right hand injury, based on the determination that the Veteran does not have a current disability that is related to service.  
2.  The Veteran did not submit a notice of disagreement for the October 2005 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for residuals of a right hand injury.

3.  The additional evidence presented since the October 2005 rating decision relates to an unestablished fact necessary to substantiate the claim.  

4.  The Veteran has a scar resulting from a right hand injury that happened in service.  

5.  The Veteran does not have other residuals of a right hand injury that happened in service.

6.  The Veteran does not have a psychiatric condition that is related to service.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision, which denied entitlement to service connection for residuals of a right hand injury, is final.  38 U.S.C.A. § 7105(c) (West Supp. 2013); 38 C.F.R. §§ 3.104, 3.156 (2013).

2.  The additional evidence presented since the October 2005 rating decision is new and material, and the claim of service connection for residuals of a right hand injury, is reopened.  38 U.S.C.A. § 5108 (West Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  Entitlement to service connection for a scar of a right hand injury is warranted.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Entitlement to service connection for other residuals of a right hand injury is not warranted.  38 U.S.C.A. §§ 1131, 1154, 5107 (West Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303 (2013).
5.  Entitlement to service connection for a psychiatric condition, to include adjustment disorder with mixed anxiety and depression, insomnia, anxiety, and depression, is not warranted.  38 U.S.C.A. § 1131, 1154, 5107 (West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  Entitlement to service connection for drug and alcohol abuse is not warranted.  38 U.S.C.A. §§ 105, 1131 (West Supp. 2013); 38 C.F.R. §§ 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in March 2009, which notified the Veteran of how to substantiate his claim for service connection for residuals of a right hand injury and a psychiatric condition, provided information regarding the allocation of responsibility between the Veteran and VA, and provided information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Because the Board is reopening the previously denied claim of service connection for residuals of a right hand injury, discussion concerning compliance with the duties to notify and assist the Veteran in reopening his claim is not necessary.

Regarding the claim for service connection for alcohol and drug abuse, the pertinent facts are not in dispute, and the Veteran's claim is being denied solely due preclusion under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, available post-service treatment records, and lay statements have been associated with the record.  The Board notes that in June 2009, the RO made a Formal Finding on the Unavailability of VAMC Records for the period from December 1981 to May 1997.  The RO also notified the Veteran as to the unavailability of these records and provided him an opportunity to provide alternative sources for medical evidence, but the Veteran did not respond.  

Further, during the appeal period the Veteran was afforded a VA medical examination in January 2010 for residuals of a right hand injury.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  

The record does not establish any in-service occurrence that could have resulted in the Veteran's current psychiatric condition.  Therefore, a VA psychiatric examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination is necessary when there is competent evidence of a current disability; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).

Because there is no indication in the record that any additional evidence pertinent to the claims for residuals of a right hand injury and a psychiatric condition are available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Application to Reopen the Claim of Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

It is not dispositive whether or not the RO reopened a claim because it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been received.  

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the person asserting the evidence is not competent to make that assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In a October 2005 rating decision, the RO denied entitlement to service connection for residuals of a right hand injury, based on the determination that the Veteran does not have a current disability related to service.  After the Veteran was notified of the adverse decision, the Veteran did not file a notice of disagreement.  No additional evidence that was new and material was submitted within a year of the October 2005 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

At the time of the October 2005 rating decision, the evidence of record included service treatment records, VA treatment records, a VA medical opinion in September 2005, correctional facility treatment records in November 2004, and an October 1988 hospital record.  The Veteran contended that his right hand has limited functionality, pain, numbness, and limited range of motion in the finger.  The service treatment records show that the Veteran sustained an injury to his right hand in service.  The November 2004 records showed that the Veteran had objective joint stiffness.  The September 2005 provider was unable to come to any conclusions, but he noted that records showed that the Veteran had pain at the base of the right ring finger, the pain was worse in cold weather, and that at one time the Veteran was unable to make a fist.  

The additional evidence presented since the October 2005 rating decision includes the November 2013 Appellant's Brief, in which the Veteran, through his representative, contends that the current loss of strength in his right hand is related to his in-service injury.  See also April 2011 Veteran's statement.  Lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's credibility is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because the Veteran is competent to report that he currently has loss of strength in his right hand, which is evidence that was absent at the time of the October 2005 rating decision, the Board finds that it is appropriate to obtain an examination to determine whether the Veteran has current residuals related to the in-service right hand injury.  For this reason, the Board finds that the new evidence triggers VA's duty to assist to provide a medical examination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c).  Because VA's duty to provide a medical examination has been triggered, the Board finds that new and material evidence has been received to reopen the claim for service connection for residuals of a right hand injury.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Principles of Service Connection 

A Veteran is entitled to VA disability compensation for service connection if the evidence shows that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 303(a).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).




Residuals of a Right Hand Injury

The Veteran contends that he has current residuals of the right hand injury that happened in service.  See e.g., August 2004 Veteran statement.  He has reported limited functionality of the finger, aching in cold weather, and difficulty bending the finger.  See December 1988 claim.  In an August 2004 statement, the Veteran stated that he has had pain in his hand for "the last couple of years and feelings of numbness."  The Veteran also complains of current loss of strength in his right hand that is related to his in-service injury.  See November 2013 Appellant's Brief; April 2011 Veteran's statement.          

The service treatment records show that in March 1980, the Veteran lacerated the web space between his right middle and ring fingers.  The laceration was through and through the web space at the base of the finger.  The Veteran was neurovascularly intact, and there was no apparent tendon or neurovascular involvement.  The wound pulled apart later in March 1980, but had healed completely by April 1980.  

Texas Department of Correction treatment records show that on November 12, 2004, the Veteran complained of right hand pain, to include during cold weather.  The Veteran stated that the pain was off and on.  Joint stiffness was noted.  On November 18, 2004, the Veteran complained that his right hand was hurting very badly.  On November 30, 2004, the Veteran complained of right hand pain.  An old scar was noted, and the Veteran was unable to make a full fist.  The assessment was old right hand injury.  

VA treatment records show that the Veteran has complained of pain in his hand.  See e.g., June 2010 VA treatment record.  

An undated VA medical opinion stated that the Veteran incurred a minor soft tissue injury of the right hand in service.  The provider stated, "I cannot see where he would have any further difficulty from a soft tissue injury without neurovascular tendon injuries."  The provider stated that it is less likely than not that any current hand problem would be related to the 1980 laceration.  
On VA examination in January 2010, the Veteran reported that his hand locks open and that he cannot flex his right ring and middle fingers fully to make a fist.  The examiner noted that the scar is superficial and measures 35 millimeters by 1 millimeter.  The examination showed a normal right hand with a small superficial scar with no other residuals.  The examiner opined that there are no residuals of the in-service right hand laceration, other than the scar, and that the Veteran reports unusual conditions relating to the simple laceration of the soft tissues of the web space that are completely unrelated to the simple laceration.    

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994) (finding a lay witness competent to testify as to his symptoms, but cautioning that lay testimony is not competent evidence when a matter requires medical expertise).  The Board notes that although the Veteran is competent to report his symptoms in his right hand, such as locking and pain, he is not competent to provide a medical opinion as to causation because this is a matter that is beyond the observational capabilities of a lay person.  As the Veteran is not competent to give an opinion as to causation, the issue of the Veteran's credibility is not reached.  

The Board finds the Texas Department of Correction treatment records to be of little probative value as the providers relied only on the Veteran's report of his medical history in rendering their assessments.  There is no indication that the Department of Correction had access to or reviewed the Veteran's service treatment records, or otherwise knew of the actual recorded details of the Veteran's in-service laceration on his hand.  Therefore, the Board concludes that the assessment that the Veteran's symptoms were related to his old right hand injury was speculative.   

By contrast, the Board finds the January 2010 VA examination to be of significant probative value, as the examiner thoroughly reviewed the Veteran's service treatment records and his reported history, performed an examination, and rendered an opinion using medical expertise.  The January 2010 examiner's opinion does not support a finding that the Veteran currently has residuals related to the in-service right hand injury.  Also, the undated VA opinion thoroughly reviewed the Veteran's history and similarly opined that his injury could not have resulted in residuals.  Both the January 2010 opinion and the undated medical opinion state clearly that the Veteran's soft tissue laceration in service would not have resulted in any residuals other than the scar.  Because the preponderance of the evidence is against a finding that the Veteran has residuals related to an in-service right hand injury, the Board holds that the "nexus" requirement is not met and service connection for general residuals of a right hand injury is not warranted.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

However, the Board notes that the Veteran does have a scar that measures 35 millimeters by 1 millimeter that resulted from the in-service right hand laceration.  Therefore, service connection for the scar on his right hand is warranted.  38 C.F.R. § 3.303(a).  

Psychiatric Condition

The Veteran has claimed entitlement to service connection for a psychiatric condition (claimed as chronic depression).  See February 2009 claim.  The Veteran has a current psychiatric condition.  See e.g., June 2010 VA treatment record (diagnosis of adjustment disorder with mixed depression and anxiety).  However, the record does not include an in-service event or incurrence.  Specifically, the service treatment records are silent for any complaints or treatment for a psychiatric disability.  Additionally, the Veteran has not provided any particular reason that he believes his current diagnosis is related to his service.  Nor does the record otherwise indicate that his current psychiatric condition is related to service or an in-service occurrence.  Because the elements of service connection have not been met, i.e., an event in service, and a nexus between the current disability and service, the Board finds that service connection is not warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Alcohol and Drug Abuse

The Veteran contends that his alcohol and drug addiction resulted from being young and away from home and in the military.  See February 2009 claim.

No compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131; see Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Further, an injury or disease incurred during active service is not deemed to have been incurred in the line of duty when the injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301.  Thus, direct service connection for alcohol abuse is barred by law.  See Allen, at 1378 (Service connection may only be allowed for an alcohol abuse disability that arises secondarily from or as evidence of the increased severity of a service-connected disorder).  

The Veteran does not contend and there is no evidence to suggest that the Veteran's alcohol and drug abuse is secondary to a service-connected psychiatric condition or other disability.  

Where the law, and not the evidence, is dispositive, the claim should be precluded for lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  For the above reasons, service connection for alcohol and drug abuse is not warranted.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 301, 303.

ORDER

Because new and material evidence has been received, the claim of service connection for residuals of a right hand injury is reopened.  

Entitlement to service connection for a scar of a right hand injury is granted.

Entitlement to service connection for general residuals of a right hand injury is denied.

Entitlement to service connection for a psychiatric condition is denied. 

Entitlement to service connection for alcohol and drug abuse is denied.

REMAND

The Veteran contends that he has been on medication for hypertension since he was 18 years old.  See June 2010 VA treatment record.  Further, the Veteran had blood pressure readings of 118/82 in service and 124/85 right after service, which are near to VA's definition of hypertension.  See December 1981 and May 1982 service treatment records; 38 C.F.R. § 4.104, Diagnostic Code 7101.  Thus, a VA examination must be obtained to determine the nature and etiology of the Veteran's hypertension.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

Associate any records obtained with the claims file (paper or electronic).  

2. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. After completing the above development, schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's hypertension. 

Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.   

The examiner is asked to opine on the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that hypertension is etiologically related to service.  

Please presume that the Veteran did not have hypertension prior to service.  The examiner's attention is directed to the following:

(a) the Veteran's contention that he has been on medication for hypertension since he was 18 years old.  See June 2010 VA treatment record.

(b) the Veteran's contention that he was diagnosed with hypertension within one year of service.   See November 2013 Appellant's Brief. 

(c) blood pressure readings of 118/82 in service and 124/85 right after service, which are near to VA's definition of hypertension.  See December 1981 and May 1982 service treatment records.

The examiner must provide a complete rationale for all opinions expressed.  The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the claim remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


